DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claims 1 and 12, the addition of new claim 13 and the arguments presented in the response filed 06/07/2022, has overcome the rejection and objection presented in the Office Action dated 03/08/2022. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Election/Restrictions
Independent claim 1, as amended, is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12 as amended, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is  hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/03/2022 and 03/08/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-2, and 6-11 were rejected as being unpatentable over Ota. In addition, claims 3-5 were objected to as depending from a rejected base claim but also indicated as including allowable subject matter and that they would be allowable if rewritten in independent form to include the recitations of the base claim from which they depend and any intervening claims. Presently, Applicant has amended independent claim 1 to now recite, ‘An imprint apparatus comprising: a substrate stage configured to move a substrate; an ejection unit including a plurality of nozzles and configured to eject an ejection material from the nozzles onto the substrate in synchronization with movement of the substrate stage; an imprint unit configured to press down a mold in which a pattern is formed onto the substrate on which the ejection material is ejected; and a control unit configured to cause the ejection unit to eject the ejection material in a time region having a predetermined period while synchronizing with the substrate stage, wherein in a case where the plurality of nozzles includes a first nozzle from which the ejection material lands on a predetermined position in a case where ejection is performed at a predetermined timing and a second nozzle from which the ejection material lands on a position deviated from the predetermined position in the case where ejection is performed at the predetermined timing the control unit cause the first nozzle to eject at a later timing in the time region if the control unit case the second nozzle to eject earlier than the first nozzle, and the control unit causes the first nozzle to eject at an earlier timing in the time region if the control unit cause the second nozzle to eject later than the first nozzle.’ Applicant has persuasively demonstrated how these amendments to independent claim 1 distinguish the imprint apparatus of claim 1 from the disclosures of Ota. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Ota or teach and/or suggest the imprint apparatus as recited in independent claim 1 as amended. Therefore, independent claim 1 and claims 2-11 depending therefrom are allowable. 
Applicant has also amended previously withdrawn independent claim 12, which is directed to a method of controlling an imprint apparatus, such as the apparatus of claim 1. Applicant has also amended independent claim 12 to include the recitations which distinguish independent claim 1 from the prior art and place claim 1 in condition for allowance. As discussed in paragraph 3 above, the apparatus is allowable and the process of using the apparatus is properly rejoined with the apparatus. Therefore, based on proper rejoinder of independent claim12 as amended, with independent claim 1 as amended, independent claim 12 and new claim 13 depending therefrom are allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899